DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 16, 2021 has been entered. Claims 1-2, 4-7 and 10-13 are amended, claim 14 is newly added claim, and Claim 8 was canceled previously. Claims 1-7 and 9-14 are e pending in this application, with claims 1, 6 and 14 being independent.

Election/Restrictions
Amended claims 1, 6 and newly submitted claim 14 directed to an invention that is independent or distinct from each other for the following reasons:
For Example, Amended Claim 1 is directed towards:
A vehicle control system comprising: 
selecting a target gate among a plurality of gates based on behavior of other vehicles in a past time period each of the other vehicles having passed through a gate included in the plurality of gates.
Amended Claim 6 is directed towards: 
A vehicle control system comprising:
selecting a target gate among a plurality of gates through which a subject vehicle is to pass based on an aspect of a road after passage through the target gate.
claim 14 is directed towards:
A vehicle control system comprising: 
selecting a target gate among a plurality of gates, the target gate being a gate through which a target vehicle included in the other vehicles has passed, and the target vehicle being a vehicle that has entered a main lane without turning on a direction indicator after passage of the gate.
Thus, the amended claim 1, 6 and newly added claim 14 are materially different design, mode of operation, function or effect; and the inventions as claimed are not obvious variants.
Therefore, the amended claims 1, 6 and newly submitted claim 14 completely different from each other.
Claims 1, 6 and 14 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed all have materially different modes of operation. Claim 1 comprises selecting a target gate among a plurality of gates based on behavior of other vehicles in a past time period each of the other vehicles having passed through a gate included in the plurality of gates, claim 6 comprises selecting a target gate among a plurality of gates through which a subject vehicle is to pass based on an aspect of a road after passage through the target gate, and claim 14 comprises selecting a target gate among a plurality of gates, the target gate being a gate through which a target vehicle included in the other vehicles has passed, and the target vehicle being a vehicle that has entered a main lane without turning on a direction indicator after passage of the gate. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their
different classification;
(b) The inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries);
(d) The prior art applicable to one invention would not likely be applicable to
another invention;
Therefore, the amendment filed on 02/16/2021, presenting claims 1-7, 9-14 are drawn to an invention other than the one previously claimed, is non-responsive (MPEP § 821.03).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of ONE (2) MONTH or THIRTY (60)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/B M M HANNAN/Examiner, Art Unit 3664